                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JASON SALAZAR,

      Petitioner,

v.                                                            No. CV 19-662 JCH/CG
                                                              No. CR 18-1104 JCH

UNITED STATES OF AMERICA,

      Respondent.

                       ORDER GRANTING LEAVE TO AMEND
                    HABEAS PETITION AND DIRECTING ANSWER

      THIS MATTER is before the Court on Jason Salazar’s Motion to Vacate or Correct

Federal Sentence Under 28 U.S.C. § 2255 (the “Motion”), (CV Doc. 1), (CR Doc. 53). After

the Motion was filed, the Court appointed counsel to represent Mr. Salazar. (CR Doc. 56),

(CR Doc. 57). The Court has reviewed the Motion and has determined that at least some

of Mr. Salazar’s claims survive initial review under Habeas Corpus Rule 4. However, the

Court will allow counsel to amend the pro se Motion before ordering an answer under

Habeas Corpus Rule 4.

      IT IS THEREFORE ORDERED that Mr. Salazar, through counsel, may amend his

Motion no later than May 4, 2020.

      IT IS FURTHER ORDERED that the United States shall file an Answer within thirty

(30) days of service of the amended Motion. If Mr. Salazar declines to timely amend, the

United States shall file an answer to the existing pro se Motion, (CV Doc. 1), (CR Doc. 53),

no later than June 1, 2020.

      IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
